Citation Nr: 0423796	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-05 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty in the Philippine 
Commonwealth Army from December 1941 to April 1942, and from 
April 1945 to April 1946.  He was a prisoner of war in Camp 
O'Donnell, Capas, Tarlac, from April 1942 to July 1942.  The 
veteran died in July 2000.  The appellant is the veteran's 
surviving spouse.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied service connection for the 
cause of the veteran's death.  


FINDINGS OF FACT

1.  The veteran, who was a prisoner of war in World War II, 
died in July 2000 at the age of 87.

2.   At the time of his death, the veteran was service-
connected for the following:  malaria, with a noncompensable 
evaluation from April 1946; malnutrition with history of 
avitaminosis, with a 10 percent evaluation from May 1991; 
residuals of fracture of the right humerus (dominant arm), 
with a 30 percent evaluation from May 1991; and ischemic 
heart disease as a residual of beriberi, with a 60 percent 
evaluation from February 1996.  The veteran also had been 
awarded a total rating based upon individual unemployability 
(TDIU) from February 1996. 

3.  The underlying causes of the veteran's death were multi-
organ failure and chronic respiratory failure secondary to 
recurrent nosocomial pneumonia, sepsis secondary.

4.  The conditions which caused the veteran's death were not 
present in service or manifested for many years thereafter, 
and are not shown to be otherwise related to service. 

5.  Service-connected disabilities did not cause or aggravate 
the causes of death, and did not contribute to, or materially 
advance or hasten the veteran's death.  


CONCLUSION OF LAW

Service-connected disabilities did not cause or contribute 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).

In an October 2000 letter, the RO notified the appellant of 
the information and evidence needed to substantiate and 
complete her claim, of what part of that evidence she was to 
provide, and what part VA would attempt to obtain for her.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the appellant to advise the RO of any 
person, agency, or company having relevant records, and to 
send information describing any additional evidence, or the 
evidence itself, to the RO.  Additionally, the letter 
requested that the appellant tell the RO about any additional 
information or evidence she wanted VA to try to get for her.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

It is noted that the rating decision on appeal was dated June 
2002.  The appellant received a VCAA notice prior to the 
initial rating decision denying her claim, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the RO obtained all available post-service 
medical records identified by the appellant.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2003).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  


Factual Background

The veteran served with the Philippine Commonwealth Army from 
December 1941 to April 1942, and from April 1945 to April 
1946.  From April 1942 to July 1942 he was held as a Japanese 
prisoner of war in Camp O'Donnell, Capas, Tarlac.

The veteran received a VA physical examination in July 1948.  
The examination report notes that the veteran's respiratory 
system, cardiovascular system, and digestive system were all 
normal.  The veteran's injury to his right humerus and 
malaria were noted.

The veteran was service-connected for a number of 
disabilities during his lifetime:  malaria, with a 
noncompensable evaluation from April 1946; malnutrition with 
history of avitaminosis, with a 10 percent evaluation from 
May 1991; residuals of fracture of the right humerus 
(dominant arm), with a 30 percent evaluation from May 1991; 
and ischemic heart disease as a residual of beriberi, with a 
60 percent evaluation from February 1996.  
The veteran received a VA physical examination in July 1997.  
The report reflects that the veteran became tired when 
undertaking more-than-normal activity, and complained of 
chest pains, shortness of breath, and easy fatigability.  
Left ventricular hypertrophy with unknown etiology was noted.  

The veteran received a VA physical examination in March 1998.  
The examiner again noted left ventricular hypertrophy, 
obtained laboratory findings of metabolic equivalents (METs) 
of 4-5, and observed shortness of breath after a 10-20 meter 
walk.  The diagnosis was arteriosclerotic heart disease, old 
anteroseptal wall myocardial infarction.  Based upon those 
findings, the veteran's evaluation for ischemic heart disease 
as a residual of beriberi was increased to 60 percent.

The veteran was admitted to the Veterans Memorial Medical 
Center (VMMC) in April 2000 and died there on July 3, 2000.  
The death certificate lists the cause of death as multi-organ 
failure secondary to diffuse intravascular coagulation, with 
no antecedent cause, no underlying cause, and no other 
significant conditions contributing to death.  However, the 
hospitalization summary record contains a diagnosis of the 
causes of death as cardiopulmonary arrest secondary to multi-
organ failure and chronic respiratory failure secondary to 
recurrent nosocomial pneumonia, sepsis secondary. 


Legal Criteria

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for certain specified diseases, including ulcers, which are 
shown to have become manifest to a compensable degree within 
one year from the date of service separation.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, a 
disability which is proximately due to or the result of a 
service-connected disease or injury, shall also be service 
connected.  38 C.F.R. § 3.310(a).  

For the showing of chronic disease in service, a combination 
of manifestations sufficient to identify a disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings, is 
required.  Continuity of symptomatology is required where the 
condition noted during service is not shown to be chronic, or 
when a diagnosis of chronicity may be legitimately 
questioned.  When chronicity in service is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to service either caused or contributed 
substantially or materially to cause death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death, or it must be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death; it must be shown that 
there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312. 

Service-connected disabilities of a static nature or not 
materially affecting a vital organ would not generally be 
held to have contributed to death primarily due to unrelated 
disability.  Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating affects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  There are 
primary causes of death which, by the very nature, are so 
overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but even in such 
cases, there may be a reasonable basis for holding that a 
service-connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).  

In determining whether service connection is warranted for a 
disability or death, the VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b).


Analysis

During his lifetime, the veteran was service connected for 
malaria with a noncompensable evaluation from April 1946; 
malnutrition with history of avitaminosis, with a 10 percent 
evaluation from May 1991; residuals of fracture of the right 
humerus (dominant arm), with a 30 percent evaluation from May 
1991; and ischemic heart disease as a residual of beriberi, 
with a 60 percent evaluation from February 1996.  

These war-related disabilities were static in nature for many 
years after service-connection was granted.   The exception 
is that, in 1998, it was shown that the veteran's ischemic 
heart disease had considerably worsened.  His evaluation for 
that disability was increased from 30 to 60 percent and 
resulted in the veteran's award of TDIU, both effective from 
February 1996.  At the time of the veteran's death, he had 
been in receipt of TDIU for a 100 percent evaluation for 
approximately 4 years and 4 months.  

A review of the record shows that the conditions which caused 
the veteran's death were not present in service or manifested 
for many years thereafter, and are not shown to be otherwise 
related to service. The official death certificate reveals 
that he died as a result of cardiopulmonary arrest secondary 
to multi-organ failure and chronic respiratory failure 
secondary to recurrent nosocomial pneumonia, sepsis 
secondary. The terminal hospitalization report further 
indicates that he had received treatment for anemia related 
to a bleeding antral ulcer. The hospital records fail to 
suggest that service-connected disabilities, especially 
ischemic heart disease, rendered the veteran materially less 
capable of resisting the effects of the terminal conditions 
or in any way materially accelerated death. 

The Board considered referring this case for a medical 
opinion in accordance with 38 U.S.C.A. § 5103A(d)(2).  While 
the veteran's death from cardiopulmonary arrest secondary to 
multi-organ failure and chronic respiratory failure secondary 
to recurrent nosocomial pneumonia, sepsis secondary, is well 
documented, there is an absence of any competent, credible 
evidence which indicates that the disability or symptoms 
associated with the veteran's death may be associated with 
the veteran's active military service. The complete absence 
of objective evidence of chronicity or continuity of any 
signs, symptoms or diagnosis of the causes of death for more 
than 50 years after service does not warrant referral for 
medical opinion.  


The clear preponderance of the evidence of record is against 
an award of service connection for the cause of the veteran's 
death.  The only evidence supporting such a conclusion is the 
argument submitted by the appellant herself, and she lacks 
the requisite medical expertise to provide a competent 
clinical opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  

The appellant's claim must be denied in the absence of 
competent, credible evidence which in any way relates the 
veteran's death in July 2000 to any incident, injury or 
disease of active service some 50 years earlier.



ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



